DETAILED ACTION
1.	The applicant’s amendment filed 12/06/2021 was received. Claim 1 was amended. Claim 2 was cancelled. Claims 6-11 are new.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 09/29/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-5 are withdrawn per cancellation of claim 2 and amendments of claim 1.
	
5.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Collins (US 2006/0210699 A1) of claims 1-5 are withdrawn per cancellation of claim 2 and amendments of claim 1.

6.	Support for these amendments can be found in the instant application US PG-Pub. 2021/0220867 A1: [0030]-[0034]; [0044]-[0051]; fig. 1-3.

Reasons for Allowance
7.	Claims 1 & 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A dip coating apparatus for coating surfaces of a medical assist devices, the apparatus comprising: 
a casing defining an overall external form of the apparatus and providing an accommodation space; 
a coating booth provided in a lower portion of the accommodation space and configured to store a coating fluid; 
an elevating member provided in the accommodation space, configured to hold an upper end of each of the medical assist devices such that the medical assist devices are hung thereon, and configured to move up and down the medical assist devices;
a position adjusting member installed in the casing and configured to adjust a vertical position of the elevating member; and 
a controller configured to control operation of the position adjusting member, wherein the coating booth comprises: 
a coating unit having the same length as each of the medical assist devices; and 
a hopper-shaped guide unit disposed over the coating unit and configured to collectively receive and guide a bundle of the medical assist devices to be inserted into the coating unit positioned in a center region of the coating booth, an inner surface of the hopper-shaped guide unit being tapered such that a top of the inner surface is wider than a bottom of the inner surface, 
 as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717